Exhibit 10.1

December 5, 2006

Bryant R. Riley

Riley Investment Management LLC

11000 Santa Monica Boulevard

Suite 810

Los Angeles, CA 90025

Re: Integrated Silicon Solution, Inc.

Dear Bryant:

This letter is to confirm our recent discussions regarding the amendment of
numbered paragraph 2 of that certain letter agreement dated August 28, 2006 (the
“Letter Agreement”) among you and your affiliated entities and Integrated
Silicon Solution, Inc. (“ISSI”). To confirm your agreement to the matters
herein, please sign and return this letter to me.

Numbered paragraph 2 of the Letter Agreement is hereby amended and restated as
of November 30, 2006 to provide in full as follows:

2) ISSI will hold its next annual meeting of stockholders as soon as practicable
after the filing of its Form 10-K for the fiscal year ended September 30, 2006.
In connection with the annual meeting, it is expected that two (2) current ISSI
directors will not seek re-election to the Board and it is agreed that the size
of the ISSI Board will be changed back to seven (7) members. It is also expected
that the ISSI Nominating Committee will nominate for election at the 2007 annual
meeting the six (6) then serving and continuing directors (including you and
Melvin Keating) and another independent director mutually agreeable to you and
the ISSI Board and Nominating Committee which independent director shall be
identified and appointed to a vacant seat on the Board no later than
December 15, 2006. On or before February 28, 2007 or, if earlier, twenty
(20) days prior to the date of the first mailing of the proxy materials by ISSI
for its 2007 annual meeting, ISSI will deliver to you the written commitment of
two (2) directors, none of whom shall be Jimmy S. Lee or Kong Yeu Han, not to
seek or accept re-nomination to the Board, and confirmation that the Nominating
Committee has agreed to include Bryant Riley, Melvin Keating and the director
mutually agreed upon as provided in the foregoing sentence on its slate of
nominees for the 2007 annual meeting.

Except as set forth herein, the Letter Agreement shall remain in full force and
effect.

You and ISSI agree that either party may make the contents of this letter public
in order to comply with applicable federal and state securities laws.

 

Regards, Integrated Silicon Solution, Inc.

/s/ Jimmy S.M.Lee

Chairman and CEO



--------------------------------------------------------------------------------

Accepted and agreed to:

Riley Investment Management, LLC

 

By:  

/s/ Bryant R. Riley

  Bryant R. Riley, Managing Member SACC Partners, LP By:   Riley Investment
Management, LLC, its   General Partner By:  

/s/ Bryant R. Riley

  Bryant R. Riley, Managing Member

/s/ Bryant R. Riley

Bryant R. Riley B. Riley & Co. Retirement Trust By:  

/s/ Bryant R. Riley

  Bryant R. Riley, Trustee B. Riley & Co., Inc. By:  

/s/ Bryant R. Riley

  Bryant R. Riley, President

Dated: December 5, 2006